Citation Nr: 0616981	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for varicose veins, 
right leg.

3.  Entitlement to an increased disability rating for 
service-connected varicose veins, left leg, currently rated 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in February 2005, a statement of the case was 
issued in June 2005, and a substantive appeal was received in 
June 2005.  The veteran testified at a videoconference before 
the Board in February 2006.



FINDINGS OF FACT

1.  In a February 1959 RO decision, service connection for 
back injury was denied; the veteran did not file a notice of 
disagreement.  

2.  In September 2003, the veteran filed a request to reopen 
entitlement to service connection for low back disability. 

3.  Additional evidence received since the RO's February 1959 
decision does not by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for low back 
disability, nor does it raise a reasonable possibility of 
substantiating the claim of service connection for low back 
disability.  

4.  Varicose veins, right leg, were not manifested during the 
veteran's active duty service, nor are varicose veins, right 
leg, otherwise related to the veteran's active duty service.

5.  Varicose veins, left leg, are manifested by persistent 
edema, incompletely relieved by elevation of extremity, with 
objective findings of intermittent ulceration, but no 
objective findings of stasis pigmentation or eczema.  



CONCLUSIONS OF LAW

1.  The February 1959 RO determination is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
February 1959 RO denial, and the claim of service connection 
for low back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Varicose veins, right leg, were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for service-connected varicose veins, 
left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2003.  The letter predated the March 2004 rating decision.  
See id.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim 
to reopen, claims of service connection, and claim for 
increased rating, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The September 2003 letter clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves an increased rating issue, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
his claim of service connection for low back disability, the 
type of information and evidence needed to substantiate the 
claims of service connection for low back disability and 
varicose veins, right leg, and the type of information and 
evidence needed to substantiate the increased rating claim, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating as it pertains to 
the service connection issues or an effective date as it 
pertains to the increased rating issue.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the 
appellant a VCAA letter in September 2003 in which it advised 
him of the evidence necessary to reopen his claim of service 
connection for low back disability, evidence necessary to 
support his service connection claims, and evidence necessary 
to support his increased rating claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against reopening the veteran's claim to reopen entitlement 
to service connection for low back disability, entitlement to 
service connection for varicose veins, right leg, and 
entitlement to an increased rating for service-connected 
varicose veins, left leg, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service medical 
records from the VA Medical Center in Las Vegas, Nevada.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in December 2003 
and September 2005.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues of entitlement to service connection for low back 
disability and entitlement to an increased rating for 
service-connected varicose veins, left leg.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  As will be discussed in more 
detail below, the Board finds it unnecessary to obtain a VA 
examination with regard to the issue of entitlement to 
service connection for varicose veins, right leg.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
September 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran initially claimed entitlement to low back 
disability in November 1958 which was denied in a February 
1959 rating decision.  The veteran did not file a notice of 
disagreement, thus the RO's decision is final.  38 U.S.C.A. 
§ 7105.

Evidence on file at the time of the RO's February 1959 denial 
consisted of service medical records which reflected that in 
August 1956 he was involved in a motor vehicle accident, and 
the vehicle apparently turned over and hit a post.  The 
veteran sustained a contusion of the mid-thoracic region of 
the spine.  Service medical records also reflected that in 
July 1958, the veteran was walking down the steps of Base 
Operations and apparently slipped on the stairs causing 
injury to his back.  An examination performed for separation 
purposes in September 1958 reflects that his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  The 
examiner specifically referenced the previous incidents which 
resulted in a contusion of the spine, however, there was no 
spinal "trouble" at the time of the examination.  Also on 
file at the time of the February 1959 decision was a VA 
examination conducted in January 1959.  The veteran reported 
the August 1956 and July 1958 incidents from service, and 
complained of an ache in the lower back since service.  On 
examination there was normal range of motion in all segments 
of the spine.  The examiner diagnosed lumbosacral strain, 
chronic, mild.  An x-ray examination of the dorsal and lumbar 
spine was negative.  There was no bone or joint abnormality 
noted in the sacrococcygeal area.  

In denying the veteran's claim on the merits, the RO 
determined that the back injuries sustained in service were 
acute in nature, leaving no residuals, and the January 1959 
VA examination reflected normal range of motion and a 
negative x-ray of the spine.  The veteran received notice of 
the February 1959 rating decision in March 1959.  He did not 
file a notice of disagreement, thus the RO's decision is 
final.  38 U.S.C.A. § 7105.

In support of his September 2003 claim to reopen, VA 
outpatient treatment records were obtained.  The records 
reflect that in June 2000, the veteran sustained a low back 
injury.  He was taking a shower, leaned over to clean his 
foot, and injured his back.  A July 2000 VA outpatient 
treatment record reflects complaints of aching and radiating 
pain.  The assessment was subacute low back pain; lumbar 
sprain/strain; lumbar radicular pain rule out herniated disc; 
lumbar spasm; and, mild radial sacroiliitis.  A subsequent 
July 2000 CT of the spine was normal.  In early August 2000, 
he reported increased pain in the sitting position and 
reported pain radiating to the right leg.  The assessment was 
low back pain and decreased trunk mobility.  A week later, 
the veteran sought follow-up treatment, reporting significant 
improvement in the back and range of motion had improved.  VA 
outpatient records dated in September 2003 reflect complaints 
of increased low back pain with radiation to his groin and 
inner legs.  He reported that he injured his back in service 
and was hospitalized for paralysis.  A September 2003 x-ray 
of the lumbar spine revealed mild to moderate disc 
degeneration and facet osteoarthritis in the lumbar region, 
and lower thoracic spondylosis.  An MRI of the lumbar spine 
revealed developmentally small lumbar canal with superimposed 
mild to moderate disc degeneration and facet osteoarthritis 
in the lower lumbar region, causing bilateral L5 and left S1 
nerve root encroachment; probable bone island in the L5 
vertebra; and, otherwise normal limits.

The veteran also submitted copies of service medical records 
that he had obtained from the National Personnel Records 
Center.  The majority of the records were duplicative of 
those already on file.  New to the record was a clinical 
record cover sheet dated in August 1956 which reflected that 
the veteran sustained a contusion, spine, mid-thoracic 
region, right posterior subsequent to the motor vehicle 
accident.  A service medical record dated the same date as 
the clinical record reflected that the veteran was 
ambulatory, pain and tenderness were gone, and he was to be 
discharged.  Also new to the record was a Report of Medical 
History completed by the veteran in September 1958 for 
separation purposes.  He checked the 'No' box with regard to 
'bone, joint or other deformity' and 'swollen or painful 
joints.'  He did report that he sought treatment for 
contusion of the spine during service.  As discussed 
hereinabove, the examiner noted no trouble with the spine at 
the time of the examination.

The veteran also underwent a VA examination in September 
2005.  The examiner acknowledged the motor vehicle accident 
and stair incident in service in which he sustained a 
contusion to the thoracic spine.  The examiner noted that 
there were no records of continuous therapy after separation, 
from 1959 to 2000.  At the time of the examination, the 
veteran complained of flare-up pain in the lower back with 
stiffness and weakness.  Upon physical examination, the 
diagnoses rendered were resolved thoracic spine contusion; 
resolved lumbar spine strain; and, lumbar spine 
osteoarthritis, developmental.  An x-ray showed mild to 
moderate osteoarthritis.  The examiner acknowledged that the 
veteran sustained a contusion (bruise) in the mid-thoracic 
spine and a paravertebral muscle strain in service.  The 
examiner noted that upon separation and until the year 2000, 
there was no continuous treatment of these conditions.  The 
examiner opined that the claimed condition of degenerative 
joint disease - degenerative disc disease in the lumbar spine 
is not due to the muscle contusion or strain.  The examiner 
opined that the etiology is mainly developmental or arthritis 
as secondary to aging.  

As discussed, in February 1959 the RO denied the veteran's 
claim of service connection for low back disability, and such 
determination was issued to the veteran in March 1959.  As 
the veteran did not file a notice of disagreement, the RO's 
determination is final.  38 U.S.C.A. § 7105.  Thus, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in March 1959.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which by itself or when 
considered with the previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim, nor 
does the evidence raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Because new 
and material evidence has not been submitted, the claim of 
service connection for low back disability cannot be 
reopened.

As indicated above, although the evidence submitted with the 
claim to reopen is new, it does not raise a reasonable 
possibility of substantiating his claim of service 
connection.  The additional service medical records 
submitted, while some are new, simply reiterate that the 
veteran sustained a back injury as a result of a motor 
vehicle accident and a fall down the stairs during service.  
The additional service medical records submitted with his 
September 2003 claim to reopen do not shed any light on the 
contention that any current low back disability is related to 
the incidents that occurred in service in August 1956 and 
July 1958.  The veteran's claim was denied by the RO in 
February 1959 as it was determined that the injuries 
sustained in service were acute and transitory in nature, and 
the veteran sustained no residual disability.  Also relevant 
is that the veteran sought VA medical treatment in August 
1961 for his varicose veins and did not voice any complaints 
pertaining to the low back.  Subsequently, he underwent VA 
examinations in August 1964, November 1964, and August 1966 
for varicose veins in the left leg and left toe disability, 
and, again, did not complain of any low back disability.  

It is also relevant that the veteran filed a claim for an 
increased rating for varicose veins, left leg, in March 1999 
and did not claim a low back disability.  This would suggest 
that the veteran did not have a low back disability at that 
time.  As the VA outpatient treatment records reflect, the 
veteran did sustain a low back injury in June 2000.  
Subsequent treatment records reflect x-ray findings of 
osteoarthritis of the lumbar spine.  

The new evidence of record does not reflect a continuity of 
symptomatology as the veteran did not seek treatment for low 
back pain until subsequent to his June 2000 low back injury, 
thus constituting a period of approximately 42 years since 
the incidents that occurred in service.  

Moreover, the veteran was afforded a VA examination in 
September 2005, and in relying on the lack of continuity of 
symptomatology, the examiner opined that the veteran's 
current lumbar spine disability was not due to the muscle 
contusion and strain incurred in service.  The examiner 
opined that the veteran's low back disability was mainly 
developmental or arthritis secondary to aging.  

Thus, the evidence submitted by the veteran, while new, does 
not relate to an unestablished fact nor does it raise a 
reasonable possibility of substantiating the claim of service 
connection.  Service medical records reflect a low back 
injury on two occasions in service, however, it appears that 
such conditions were acute and transitory, and resolved 
without residual disability.  An objective finding of a low 
back disability was not reflected until June 2000, subsequent 
to a low back injury in the shower, and approximately 42 
years after the in-service incidents.  The new evidence 
submitted does not offer an etiological relationship between 
any current disability of the low back and his period of 
service, and in fact continues to support that there is no 
etiological relationship between his current osteoarthritis 
of the lumbar spine, and the incidents incurred in service.  

Overall, the evidence submitted since the February 1959 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection, and the new 
evidence does not raise a reasonable possibility of 
substantiating the claim of service connection.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for low back disability.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is in effect for varicose veins, left leg, 
currently rated 20 percent disabling.  In September 2003, the 
veteran filed a claim for an increased rating for his 
service-connected varicose veins, left leg, and also 
indicated that he had a 'bilateral condition.'  

Service medical records do not reflect any findings of 
varicose veins on the right leg.  An examination performed 
for separation purposes in September 1958 reflects a finding 
of varicosities, left leg, occasionally symptomatic.  There 
are no findings with regard to the right leg.  In November 
1958, the veteran filed a claim of service connection for 
varicose veins.  He underwent a VA surgical examination in 
January 1959.  A physical examination revealed mild 
varicosities of the left lower extremity, principally in the 
pretibial area and on the medial aspect of the knee.  The 
examiner specifically found that there were no varicose veins 
in the right lower extremity.  The examiner diagnosed 
varicose veins of the left lower extremity.  In August 1961, 
the veteran was admitted to a VA medical facility for 
varicose veins and pilonidal cyst.  He reported varicose 
veins for the last few years with pins and needle sensation 
around the left knee area at night.  On physical examination, 
there were dilated and tortuous veins present in the left leg 
of the greater saphenous system.  The examiner diagnosed 
varicose veins, left leg, long saphenous system.  There were 
no findings with regard to the right leg.  In August 1964, 
the veteran underwent a VA examination with regard to 
varicose veins in the left leg.  Upon physical examination, 
the examiner diagnosed mild varicose veins left leg.  There 
were no findings with regard to the right leg.  The veteran 
underwent another VA examination in November 1964.  The 
diagnosis, again, was varicose veins left leg.  There were no 
findings with regard to the right leg.  

In July 1999, the veteran underwent a VA examination with 
regard to an increased rating claim for varicose veins, left 
leg.  The diagnosis was varicose veins, left lower extremity.  
The examiner specifically found no varicosities in the right 
lower extremity.

In December 2003, the veteran underwent a VA examination of 
the arteries and veins.  The examiner diagnosed painful 
varicosities of the left lower leg without edema.  The 
examiner specifically stated that varicosities were noted 
only on the left lower extremity.

In August 2005, the veteran underwent a VA vascular clinical 
evaluation.  There were no findings with regard to the right 
leg.

In September 2005, the veteran underwent a VA examination.  
The veteran reported chronic painful left lower extremity 
varicose veins, and reported developing other vascular 
problems as a result of the varicose veins.  He did not voice 
any complaints related to the right leg.  Upon physical 
examination, the examiner noted that the right lower 
extremity had very small varicose veins.  The diagnosis 
rendered was left leg tortuous varicose veins.

VA outpatient treatment records for the period March 1998 to 
December 2005 do not reflect any treatment for varicose 
veins, right leg. 

The veteran testified in February 2006 that he began to 
experience pain in the right leg approximately five years 
prior, and that he believed his varicose veins in the right 
leg were asymptomatic.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
varicose veins, right leg.  Although the September 1958 
service separation examination reflects varicose veins in the 
left leg, there are no such findings with regard to the right 
leg.  Subsequent to service, the veteran claimed entitlement 
to service connection for varicose veins, however, upon 
subsequent VA examinations, varicose veins were only detected 
in the left leg.  As noted, the January 1959 VA examiner 
specifically found no varicose veins in the right lower 
extremity, and other VA examinations do not reflect any 
findings with regard to varicose veins in the right leg.  
Many year later, the veteran underwent VA examinations in 
July 1999 and December 2003, and the examiners specifically 
found no varicose veins in the right leg.  Upon review of the 
VA outpatient treatment records on file and the VA 
examinations on file, the first indication of any varicose 
veins in the right leg was the September 2005 VA examiner's 
finding of small varicose veins in the right lower extremity.  
Thus, the first objective finding of varicose veins in the 
right leg was detected approximately 47 years after 
separation from service.  Although not relying solely on this 
negative evidence, the Board finds that the 47-year gap in 
medical records, showing no notation of treatment for 
varicose veins in the right leg is probative.  As the post-
service documented objective medical evidence reflects, 
varicose veins in the right leg were not detected until 
September 2005.  There is no objective medical evidence that 
he complained of or was treated for varicose veins, right 
leg, prior to September 2005.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion regarding 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
varicose veins, right leg, in service.

The Board has considered the veteran's own lay statements to 
the effect that his varicose veins, right leg, are causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for 
approximately 47 years is more probative than the remote 
assertions of the veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

There is no indication of a nexus between the veteran's 
current varicose veins, right leg, and his period of active 
duty service.  Although medical evidence clearly demonstrates 
a current diagnosis of small varicose veins, right lower 
extremity, such evidence fails to establish any relationship 
between the current disorder and service.  As the medical 
evidence demonstrates that the veteran's varicose veins, 
right leg, are not linked to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for varicose veins, right leg.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

III.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is in effect for varicose veins, left leg, 
rated noncompensably disabling effective September 23, 1958, 
10 percent disabling effective December 1, 1964, and rated 20 
percent disabling effective March 12, 1999.  Pursuant to a 
March 1999 claim for an increased rating, a January 2000 
rating decision granted a 20 percent disability rating 
effective March 12, 1999, based on VA examination findings in 
July 1999.  In his September 2003 claim for reevaluation of 
his service-connected varicose veins, left leg, he claimed 
increased pain, difficulty walking, swelling, and ulcers.

Under Diagnostic Code 7120, a 20 percent disability rating is 
for application for varicose veins with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent disability rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent disability rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent disability rating is warranted for massive board-
like edema with constant pain at rest.

In December 2003, the veteran underwent a VA examination to 
assess the severity of his service-connected varicose veins, 
left leg.  The veteran reported using compression hose to the 
knee which were not particularly helpful with pain.  He 
assessed his pain as an 8 on a 10 point scale with rest and 
on exertion, and reported that the pain was worse with 
exercise.  He reported continuing to exercise despite the 
discomfort.  He denied edema.  There had been no surgeries.  
He reported being retired from work, and he limited his 
walking to about 30 minutes at a time.  He reported fatigue 
and abnormal sensations in the form of peak needles and pins, 
present at rest with prolonged standing and with walking.  
There was no edema.  He reported using compression hosiery to 
help with pain, not edema.  He occasionally treated with 
Motrin 600 milligrams three times a day for pain.  It dulls 
the pain but does not completely take it away and he has no 
side effects.  On physical examination he had tortuous 
palpable visible varicose veins in the anterior lower leg 
below the knee at the left.  There were no ulcers, edema, 
stasis pigment changes or eczema.  The diagnosis rendered was 
painful varicosities of the left lower leg without edema.  He 
underwent a Doppler ultrasound of the venous system of the 
left lower extremity.  The impression was no evidence of deep 
venous thrombosis from the upper calf to the groin.

A September 2004 VA outpatient treatment record reflects 
complaints of pain down both legs due to lumbar 
radiculopathy.  A physical examination reflected a large 
varicose vein down left tibia, with no edema.

In June 2005, the veteran sought VA medical treatment for an 
ulcer on his left medial ankle which he reported was due to 
varicose veins.  Oh physical examination of the left lower 
leg, there was no edema.  He had a dime-sized area of 
pinkness on his left medial ankle and he had a large varicose 
vein down the left anterior tibia.  The assessment was 
possible development of a venous stasis ulcer.

The veteran underwent a consultation with the VA vascular 
clinic in August 2005.  The examiner noted a 30 year history 
of painful varicose veins in the left calf.  The veteran had 
no history of deep vein thrombosis.  He complained of left 
leg swelling occurring during the course of the day and is 
reduced in the morning after he has spent all night with his 
legs up in bed.  On physical examination, the left leg did 
not appear swollen.  The saphenous vein in the thigh was not 
palpable.  On the left knee, there was a huge serpiginous 
varix running from the medial aspect of the proximal calf 
anteriorly across the calf to the anterior portion of the 
ankle.  In the standing position, the examiner could not 
palpate the saphenous vein above the level of the knee.  The 
examiner opined that the veteran had a painful varicose vein 
and the pain was caused by distention.  He did not currently 
wear heavy duty elastic support stockings even though they 
have been prescribed to him in the past.  The veteran 
reported he had not worn them because they did not help.  The 
examiner noted that elastic support stockings are the 
cornerstone of conservative treatment of varicose veins and 
leg swelling.  Thus, the examiner ordered the veteran new 
stockings to be worn at the knee high level and should 
provide support at the left ankle.  If after a three month 
trial of wearing the stockings, he still complained of pain, 
the clinic would offer injection, sclerotherapy.  

In September 2005, the veteran underwent a VA examination.  
The veteran reported chronic painful left lower extremity 
varicose veins, and he claimed ulceration in the mid-lower 
leg.  He reported pain walking on hard surfaces, and the pain 
sometimes waking him up at night.  He claimed the condition 
precluded exercise and exertion.  He reported that the 
compression hose relieve edema and 10 percent of the pain.  
The veteran reported that he has 90 percent pain, all the 
time, and has edema of the varicose veins, mainly occurring 
below the knee.  He reported that the symptoms and edema are 
relived by elevation of the extremity and using compression 
hose.  On physical examination, there was a visible and 
palpable varicose vein in the left anterior shin measuring a 
length of 9 centimeters by .75 centimeters.  It was soft and 
tortuous, normal colored, and non-painful to touch.  He had 
an ulcer measuring 3 centimeters by 3.5 centimeters, and he 
had edema which was not board-like.  There was no stasis 
pigmentation and no eczema.  The left leg was warm, had 
palpable pulses, and minimal onychomycosis.  The examiner 
diagnosed left leg tortuous varicose veins.  The examiner 
opined that due to chronic venous insufficiency this leads to 
shunting of the venous return into the superficial veins in 
which the pressure and flow rate and oxygen content are 
increased which predisposed him to having a skin ulcer.

In February 2006, the veteran testified that he had ulcers in 
the recent past which were healing.  He also testified that 
he experiences swelling and edema, and has pigmentation and 
eczema as a result of his varicose veins.

In reviewing the medical evidence of record, it is apparent 
that an increased rating under Diagnostic Code 7120 is not 
warranted.  Notwithstanding the veteran's testimony that his 
varicose veins are manifested by stasis pigmentation and 
eczema, the objective medical evidence indicates otherwise.  
As discussed hereinabove, the veteran underwent a VA 
examination in December 2003 to assess the severity of his 
varicose veins, left leg, and there were no objective 
findings of ulcers, edema, stasis pigmentation or eczema.  
The Board acknowledges the possible development of a venous 
stasis ulcer in June 2005, and objective evidence of an ulcer 
on VA examination in September 2005.  The September 2005 VA 
examiner also found the presence of nonboard-like edema, but 
there were no objective findings of stasis pigmentation or 
eczema.  Thus, although the most recent objective findings 
reflect that he has recently incurred a skin ulcer on the 
left lower extremity, and has edema, there have been no 
objective findings of stasis pigmentation or eczema.  Thus, 
the objective findings do not warrant a disability rating of 
40 percent under the diagnostic rating criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120.

In sum, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  


ORDER

The appeal is denied as to all issues.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


